Citation Nr: 1621584	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION
 
Appellant represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.R.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening the Veteran's previous claim of entitlement to service connection for bilateral hearing loss.  

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record (see Board hearing transcript, April 2016), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed July 2002 rating decision denied service connection for bilateral hearing loss based on a finding that the Veteran's bilateral hearing loss neither manifested in, nor was caused by, active duty service, and bilateral hearing loss did not manifest to a compensable degree within one (1) year of separation.

2.  Evidence received since the July 2002 rating decision is neither cumulative, nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The probative evidence of record shows that the Veteran's bilateral hearing loss  neither manifested in, nor was caused by, active duty service, and did not manifest within one year following separation from service.


CONCLUSIONS OF LAW

1.  The July 2002 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence to reopen the claim of entitlement to service connection for bilateral hearing loss has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence 

The Veteran is seeking to reopen a previously-denied claim of entitlement to service connection for bilateral hearing loss.  In order to do so, he must submit new and material evidence as that term is defined by law.  As discussed below, while the criteria to reopen the claim have been met; the underlying claim must be denied.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

However, as here, a finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist of the VA Secretary, or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the AOJ's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, supra (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim.

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in a July 2002 rating decision, based on a finding that the Veteran's bilateral hearing loss neither manifested in, nor was caused by active duty service, and did not manifest to a compensable degree within one year of separation from service.  He was notified of this decision in a July 2002 letter, which advised him of his right to appeal the decision; as he did not appeal, the decision became final.  As such, it is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104 (b); 38 C.F.R. § 3.156 (a).   

Evidence received since the July 2002 rating decision includes a December 2010 VA audio examination report, a transcript of the Veteran's April 2016 hearing before the Board, a January 2013 statement sent with his appeal to the Board, and VA audiology treatment reports dated March 2003 to January 2006.  

While the updated VA treatment reports are new, in that they were not of record at the time of the July 2002 rating decision, they are not material because they fail to relate the Veteran's bilateral hearing loss to service.  Thus, they are essentially duplicative of the evidence of record at the time of the previous denial.  Similarly, although the December 2010 VA examination report is new, because it neither raises a reasonable possibility of substantiating the claim, nor relates to an unestablished fact necessary to substantiate the claim, it is not material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (holding that evidence that is unfavorable to a claimant is not new and material).

The Board concludes, however, that the Veteran's hearing testimony, in which he explained the specific circumstances surrounding his claimed in-service acoustic trauma and hearing loss, as well as his January 2013 statement, constitute new and material evidence that satisfies the low threshold requirement to reopen the previously disallowed claim.  The Board finds that his statements, when considered with the previous evidence of record, generally provide a more complete picture concerning the circumstances surrounding the onset and etiology of his claimed disorder and relate to unestablished facts that are necessary to substantiate his service connection claim.  The claim is thus reopened.

Analysis

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
  
The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record (medical and lay) and the evaluation of its competency and credibility to, in combination, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition, but there is insufficient evidence of a diagnosis, the veteran can establish service connection by demonstrating a continuity of symptomatology, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011) (emphasis added).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).

In addition, certain chronic diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year of separation from active duty service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing acuity, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley  at 158.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Chapter 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there are no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley at 159-60.

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma in service as a result of being in close proximity to 30 caliber tank machine guns and 90 millimeter tank guns when he served as a tank commander.  He also claims that he sustained acoustic trauma during extensive training with live ammunition and bomb holders, all without proper hearing protection.  He says that he was told during a pre-discharge physical examination in France, immediately prior to returning to the United States for discharge, that he had a hearing loss disability.

As an initial matter, the Board observes that the Veteran's DD 214 for his first period of service is not available.  The DD 214 for his second period of service lists his military occupational specialty (MOS) as a Quartermaster Supply Specialist.  It further shows that he was a sharpshooter with the Carbine M1 rifle.  Although, there are no listed decorations or awards that would signify his participation in combat, based on his statements and testimony concerning the circumstances of his service, the Board finds his claims concerning acoustic trauma exposure in service to be credible.

The Board will now turn to the issue of whether the Veteran's bilateral ear hearing loss is related to such exposure.

The Veteran's service treatment records are negative for complaints of, treatment for, or diagnosis of hearing loss.  His service enlistment examination shows he scored 15 out of 15 using the whispered voice test; audiometric tests were not performed.  His service separation examination is not of record.  

Although the Veteran claimed, during his hearing before the Board, that he first sought VA treatment for hearing loss in 1996, VA treatment records show he was first examined for a hearing loss in January 2002.  He told the examiner that he had experienced a hearing loss of "several years."  He further reported a history of military noise exposure in the Army armored tank division as a tank commander and several incidences of having his helmet blown off due to the percussion of 90 millimeter tank guns.  He also reported a very limited history of occupational noise exposure, including two years as a truck driver (gas engine, not diesel) and working in a creamery.  The examiner diagnosed him with a mild to moderately-severe sensorineural hearing loss bilateral.  However, the records contain no audiogram and the examiner did not opine as to the cause of his hearing loss.

When he first applied to VA for service connection for bilateral hearing loss in April 2002, he was not given a VA audio examination, as there was no probative evidence that his hearing loss was a result of service.

In December 2010, he was afforded a VA audio examination.  He said that he had initially worked in tanks, but after suffering a blow to the head that knocked him unconscious, he was assigned as a Quartermaster and chemical equipment repairer, where he had no hearing protection.  He also said that he had experienced ringing in his ears since service.  Based on his statements, the examiner found that he had been exposed to moderate acoustic trauma.  See VA Fast Letter 10-35 (September 2, 2010), which provides a "Duty MOS Noise Exposure Listing," a rating job aid for determinations regarding service connection of hearing loss and/or tinnitus.  He said that hearing protection was provided for noisy work areas during his post-service employment.  On examination, puretone thresholds were measured as follows:

 

    HERTZ




500
1000
2000
3000
4000
RIGHT
 45
 60
 65
 75
 80
LEFT
 45
 65
 70
 75
 80

On his speech recognition ability test, he scored 92 percent in the right ear and 84 percent in the left ear.  The diagnosis was moderate sloping to severe sensorineural hearing loss bilaterally.  The examiner concluded that she could not opine without result to mere speculation whether the Veteran's current bilateral hearing loss was a result of acoustic trauma during service.  In this respect, she explained that his service separation examination was not available.  She said that his enlistment hearing test used the whispered voice test, and it was more likely that the same had been used during his separation examination, but she could not say for certain.  She noted that whispered voice tests are not frequency-specific for hearing function, and said that the Veteran might have displayed a high frequency hearing loss when discharged from the military, which was not documented.  She further added that occupational noise exposure, age and/or general health could be contributive factors, but could not be differentially diagnosed from acoustic trauma.

During his April 2016 hearing before the Board, the Veteran testified that he had worked for 27 years in a dairy plant, but said that he used hearing protection, which was required and provided by the employer.  He said he did not apply for benefits when he first got out of service because he did not know where to go.  Again, he said that he first sought treatment for hearing loss in 1996.

Based on the VA examination results, the Board finds that the Veteran has a current bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385, supra).  However, the Board concludes that the criteria for service connection for bilateral hearing loss have not been met.  Because there are no treatment records showing that the Veteran was diagnosed with a hearing loss to a compensable degree within one year of separation from service, service connection for bilateral hearing loss on a presumptive basis is not for application.  Further, as discussed above, although the VA examiner accepted his claims of moderate acoustic trauma in service, she provided an thorough explanation for why she was unable to provide an opinion as to the cause of his bilateral hearing loss without resorting to speculation.  

Additionally, despite the Veteran's statements and testimony concerning the history of his hearing loss (which he is competent, as a layperson, to make; see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)), the service treatment records are silent for any complaints or findings of hearing loss, and he reported that he did not seek treatment for a hearing loss disorder until more than 30 years after service.  A prolonged period without complaints or symptoms of a disability can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In this regard, however, the Board notes that these facts alone are not dispositive of the claim, as the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment.  Moreover, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit recognized lay evidence as potentially competent to support the presence of the claimed disability, both during and after service, even where not corroborated by contemporaneous medical evidence, such as treatment records.  That is to say, the Board cannot determine lay evidence lacks credibility merely because it is unaccompanied by medical evidence such as treatment records.  Nonetheless, this is probative evidence to be considered and tends to refute the notion that the Veteran had a hearing loss during service.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

Nonetheless, even where a veteran has asserted continuity of symptomatology since service, he or she is not necessarily competent to establish a link between the continuous symptomatology and a current underlying condition.  See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  Here, the fact remains that the only competent medical opinion of record fails to relate any current hearing loss disorders to service.  Accordingly, service connection for bilateral hearing loss is denied.  As there is not an approximate balance of probative evidence, the benefit-of-the-doubt rule is not applicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 

VA's duty to notify was satisfied by a letter dated in November 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service treatment and relevant post-service treatment records, and a VA examination report dated in December 2010.  Additionally, the claims file contains the Veteran's statements and testimony in support of his claim.  He did not reference any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that had not already been obtained and associated with the record.

The VA examination report shows that the examiner reviewed the Veteran's service treatment records, his VA treatment records, interviewed him concerning his history of noise exposure, provided the results of his audio examination and provided a thorough and well-reasoned explanation for why she was unable to opine as to whether the his bilateral hearing loss was related to active duty service.  Accordingly, the Board finds that the examination report was adequate upon which to base a decision in this case.
						 

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


